DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 2, 4, 6–11, and 18–21 is/are pending.
Claim(s) 3, 5, and 12–17 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0175584 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2022 was filed after the mailing date of the final Office Action on 28 July 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, 4, 6–11, and 18–21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ethylenically unsaturated group" in lines 12–13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "an ethylenically unsaturated group" in line 16. Claim 1 has previously recited the limitation "the ethylenically unsaturated group" in lines 12–13. It is unclear if "an ethylenically unsaturated group" recited in line 16 is further limiting "the ethylenically unsaturated group" recited in lines 12–13.
Claims 2, 4, 6–11, and 18–21 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 4, 6–11, and 18–21 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 6–8, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO 2006/052082 A1, hereinafter Cho) in view of He et al. (CN 105932203 A, hereinafter He) and Jeon et al. (US 2011/0256456 A1, hereinafter Jeon).
Regarding claim 1, 2, 4, 6–8, and 18, Cho discloses a lithium secondary battery (FIG. 2, P25/L13–17) comprising:
a positive electrode (FIG. 2, P25/L13–17);
a negative electrode (FIG. 2, P25/L13–17);
a separator (10, 20, P29/L21–P30/L6); and
a gel polymer electrolyte (40) disposed between the positive electrode and the negative electrode (FIG. 2, P25/L13–17) and the separator (10, 20; P29/L21–P30/L6),
the gel electrolyte (40) comprising a polymer (22) of an oligomer (FIG. 3, P29/L21–P30/L6),
wherein the separator (10, 20), comprises a substrate (20), and a coating layer (20) formed on a surface of the substrate (10, P22/L14–18),
wherein the coating layer (20) includes an organic binder (22, P29/L21–P30/L6),
wherein the separator (10, 20) comprises a polymer network in a three-dimensional structure of a polymer of the organic binder and the oligomer (FIG. 3, P29/L21–P30/L6).
Cho does not explicitly disclose:
wherein the coating layer includes inorganic particles, and
the organic binder comprises the ethylenically unsaturated group positioned at an end portion or a side portion of a polymer including at least one unit selected from the group consisting of Formula X-1 to Formula X-2:
[Formula X-1] 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
wherein, in Formula X-1, m1 is an integer of 1 to 100,
[Formula X-2] 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
wherein, in Formula X-2, m2 and m3 are each independently an integer of 1 to 100,
wherein the ethylenically unsaturated group is at least one selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group.
He discloses a separator comprising a coating layer includes inorganic particles (see inorganic material, [0014]) and an organic binder (see copolymer, [0017]), and the organic binder comprises the ethylenically unsaturated group positioned at an end portion or a side portion of a polymer including at least one unit selected from the group consisting of Formula X-1 to Formula X-2: [Formula X-1]  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (see PVDF-HFP, [0017]) wherein, in Formula X-1, m1 is an integer of 1 to 100 (see PVDF-HFP, [0017]), [Formula X-2] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (see PVDF-HFP, [0017]) wherein, in Formula X-2, m2 and m3 are each independently an integer of 1 to 100 (see PVDF-HFP, [0017]), wherein the ethylenically unsaturated group is at least one selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group (see acrylate monomer, [0012]) to improve the mechanical strength and ionic conductivity (see crosslinked structure, [0017]). Cho and He are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the coating layer of Cho with the organic binder of He in order to improve the mechanical strength and ionic conductivity.
Modified Cho does not explicitly disclose:
a gel polymer electrolyte comprising a polymer of an oligomer containing a (meth)acrylate group,
wherein the oligomer further contains an oxyalkylene group,
wherein the oligomer is represented by Formula 1 below:
[Formula 1]
A-C1-A'
wherein, in Formula 1, A and A' are each independently a unit containing a (meth)acrylate group, and
C1 is a unit containing an oxyalkylene group, and
wherein the oligomer comprises at least one compound selected from the group consisting of the compounds represented by Formula 1-1 to Formula 1-5 below:
[Formula 1-1]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein, in Formula 1-1, n1 is an integer of 1 to 20,000,
[Formula 1-2]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein, in Formula 1-2, n2 is an integer of 1 to 20,000,
[Formula 1-3]

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein, in Formula 1-3, n3 is an integer of 1 to 20,000,
[Formula 1-4]

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein, in Formula 1-4, n4 is an integer of 1 to 20,000,
[Formula 1-5]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


wherein, in Formula 1-5, n5 is an integer of 1 to 20,000.
Jeon discloses a gel polymer electrolyte comprising a polymer of an oligomer containing a (meth)acrylate group (see compound, [0024]), wherein the oligomer further contains an oxyalkylene group (see compound, [0024]), wherein the oligomer is represented by Formula 1 below (see compound, [0024]): [Formula 1] (see compound, [0024]) A-C1-A' (see compound, [0024]) wherein, in Formula 1, A and A' are each independently a unit containing a (meth)acrylate group, and (see compound, [0024]) C1 is a unit containing an oxyalkylene group (see compound, [0024]), and wherein the oligomer comprises at least one compound selected from the group consisting of the compounds represented by Formula 1-1 to Formula 1-5 below (see compound, [0024]): [Formula 1-1] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-1, n1 is an integer of 1 to 20,000 (see compound, [0024]), [Formula 1-2] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-2, n2 is an integer of 1 to 20,000 (see compound, [0024]), [Formula 1-3] 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-3, n3 is an integer of 1 to 20,000 (see compound, [0024]), [Formula 1-4] 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-4, n4 is an integer of 1 to 20,000 (see compound, [0024]), [Formula 1-5] 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-5, n5 is an integer of 1 to 20,000 (see compound, [0024]) to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte (see excellent mechanical strength and lithium ion conductivity, [0011]). Cho and Jeon are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel polymer electrolyte of modified Cho with the oligomer of Jeon in order to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte.
Regarding claim 11, modified Cho discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the gel polymer electrolyte is formed by injecting a gel polymer electrolyte composition including the oligomer into a battery case and then curing the composition (FIG. 3, P27/16–P30/L6).

Claim(s) 1, 6, 7, and 9–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO 2006/052082 A1) in view of He (CN 105932203 A) and Ahn et al. (KR 2016-040128 A; see English language equivalent, US 10,243,239 B1; hereinafter Ahn).
Regarding claim 1, 6, 7, 9, and 10, Cho discloses a lithium secondary battery (FIG. 2, P25/L13–17) comprising:
a positive electrode (FIG. 2, P25/L13–17);
a negative electrode (FIG. 2, P25/L13–17);
a separator (10, 20, P29/L21–P30/L6); and
a gel polymer electrolyte (40) disposed between the positive electrode and the negative electrode (FIG. 2, P25/L13–17) and the separator (10, 20; P29/L21–P30/L6),
the gel electrolyte (40) comprising a polymer (22) of an oligomer (FIG. 3, P29/L21–P30/L6),
wherein the separator (10, 20), comprises a substrate (20), and a coating layer (20) formed on a surface of the substrate (10, P22/L14–18),
wherein the coating layer (20) includes an organic binder (22, P29/L21–P30/L6),
wherein the separator (10, 20) comprises a polymer network in a three-dimensional structure of a polymer of the organic binder and the oligomer (FIG. 3, P29/L21–P30/L6).
Cho does not explicitly disclose:
wherein the coating layer includes inorganic particles, and
the organic binder comprises the ethylenically unsaturated group positioned at an end portion or a side portion of a polymer including at least one unit selected from the group consisting of Formula X-1 to Formula X-2:
[Formula X-1] 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
wherein, in Formula X-1, m1 is an integer of 1 to 100,
[Formula X-2] 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
wherein, in Formula X-2, m2 and m3 are each independently an integer of 1 to 100,
wherein the ethylenically unsaturated group is at least one selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group.
He discloses a separator comprising a coating layer includes inorganic particles (see inorganic material, [0014]) and an organic binder (see copolymer, [0017]), and the organic binder comprises the ethylenically unsaturated group positioned at an end portion or a side portion of a polymer including at least one unit selected from the group consisting of Formula X-1 to Formula X-2: [Formula X-1]  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (see PVDF-HFP, [0017]) wherein, in Formula X-1, m1 is an integer of 1 to 100 (see PVDF-HFP, [0017]), [Formula X-2] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (see PVDF-HFP, [0017]) wherein, in Formula X-2, m2 and m3 are each independently an integer of 1 to 100 (see PVDF-HFP, [0017]), wherein the ethylenically unsaturated group is at least one selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group (see acrylate monomer, [0012]) to improve the mechanical strength and ionic conductivity (see crosslinked structure, [0017]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the coating layer of Cho with the organic binder of He in order to improve the mechanical strength and ionic conductivity.
Modified Cho does not explicitly disclose:
a gel polymer electrolyte comprising a polymer of an oligomer containing a (meth)acrylate group,
wherein the oligomer further contains an oxyalkylene group.
wherein the oligomer is represented by Formula 1 below:
[Formula 1]
A-C1-A'
wherein, in Formula 1, A and A' are each independently a unit containing a (meth)acrylate group, and
C1 is a unit containing an oxyalkylene group,
wherein the oligomer is represented by Formula 2 below:
[Formula 2]

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein, in Formula 2, A and A' are each independently a unit containing a (meth) acrylate group, B and B' are each independently a unit containing an amide group, C2 and C2' are each independently a unit containing an oxyalkylene group, D is a unit containing a siloxane group, and l is an integer of 1 to 200,
wherein the oligomer comprises at least one compound selected from the group consisting of the compounds represented by Formula 2-1 to Formula 2-5 below:
[Formula 2-1]

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein, in Formula 2-1, k3 and k4 are each independently an integer of 1 to 30, g5 is an integer of 1 to 400, and l1 is an integer of 1 to 400,
[Formula 2-2]

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein, in Formula 2-2, k5 and k6 are each independently an integer of 1 to 30, g6 is an integer of 1 to 200, and l2 is an integer of 1 to 200,
[Formula 2-3]

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein, in Formula 2-3, k7 and k8 are each independently an integer of 1 to 30, g7 is an integer of 1 to 400, and l3 is an integer of 1 to 200,
[Formula 2-4]

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


wherein, in Formula 2-4, k9 and k10 are each independently an integer of 1 to 30, g8 is an integer of 1 to 400, and l4 is an integer of 1 to 200,
[Formula 2-5]

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

wherein, in Formula 2-5, k11 and k12 are each independently an integer of 1 to 30, g9 is an integer of 1 to 400, and l5 is an integer of 1 to 200.
Ahn discloses a gel polymer electrolyte comprising a polymer of an oligomer containing a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64), wherein the oligomer further contains an oxyalkylene group (see Formula 7b, C14/L24–C16/L64), wherein the oligomer is represented by Formula 1 below (see Formula 7b, C14/L24–C16/L64): [Formula 1] A-C1-A' (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 1, A and A' are each independently a unit containing a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64), and C1 is a unit containing an oxyalkylene group (see Formula 7b, C14/L24–C16/L64), wherein the oligomer is represented by Formula 2 below: [Formula 2] 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2, A and A' are each independently a unit containing a (meth) acrylate group, B and B' are each independently a unit containing an amide group, C2 and C2' are each independently a unit containing an oxyalkylene group, D is a unit containing a siloxane group, and l is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64), wherein the oligomer comprises at least one compound selected from the group consisting of the compounds represented by Formula 2-1 to Formula 2-5 below (see Formula 7b, C14/L24–C16/L64): [Formula 2-1] 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
   (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-1, k3 and k4 are each independently an integer of 1 to 30, g5 is an integer of 1 to 400, and l1 is an integer of 1 to 400 (see Formula 7b, C14/L24–C16/L64), [Formula 2-2] 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-2, k5 and k6 are each independently an integer of 1 to 30 , g6 is an integer of 1 to 200, and l2 is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64), [Formula 2-3] 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-3, k7 and k8 are each independently an integer of 1 to 30, g7 is an integer of 1 to 400, and l3 is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64), [Formula 2-4] 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-4, k9 and k10 are each independently an integer of 1 to 30, g8 is an integer of 1 to 400, and l4 is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64), [Formula 2-5] 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-5, k11 and k12 are each independently an integer of 1 to 30, g9 is an integer of 1 to 400, and l5 is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64) to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte (C17/L54–62). Cho and Ahn are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel polymer electrolyte of modified Cho with the oligomer of Ahn in order to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte.
Regarding claim 11, modified Cho discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the gel polymer electrolyte is formed by injecting a gel polymer electrolyte composition including the oligomer into a battery case and then curing the composition (FIG. 3, [0194]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO 2006/052082 A1) in view of He (CN 105932203 A) and Jeon (US 2011/0256456 A1) as applied to claim(s) 1 above, and further in view of Kim et al. (KR 2006-055140 A, hereinafter Kim).
Regarding claim 19, modified Cho discloses all claim limitations set forth above, but does not explicitly disclose a lithium secondary battery:
wherein the oligomer comprises a compound represented by Formula 1-2:
[Formula 1-2]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein, in Formula 1-2, n2 is an integer of 1 to 20,000.
Kim discloses a gel electrolyte comprising an oligomer comprises a compound represented by Formula 1-2: [Formula 1-2] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 wherein, in Formula 1-2, n2 is an integer of 1 to 20,000 (see polyethylene glycol tetraacrylate, [0121]) to improve the ion conductivity and high-rate characteristics (see multifunctional acrylate, [0149). Cho and Kim are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte of modified Cho with the compound represented by Formula 1-2 of Kim in order to improve the ion conductivity and high-rate characteristics.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO 2006/052082 A1) in view of He (CN 105932203 A) and Jeon (US 2011/0256456 A1)  as applied to claim(s) 1 above, and further in view of Lee et al. (US 2005/0084764 A1).
Regarding claim 20, modified Cho discloses all claim limitations set forth above, but does not explicitly disclose a lithium secondary battery:
wherein the oligomer comprises a compound represented by Formula 1-3:
[Formula 1-3]

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein, in Formula 1-3, n3 is an integer of 1 to 20,000.
Kim discloses a gel electrolyte comprising an oligomer comprises a compound represented by Formula 1-3: [Formula 1-3] 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (see multifunctional monomer, [0018]) wherein, in Formula 1-3, n3 is an integer of 1 to 20,000 (see n, [0020]) to improve high-temperature swelling characteristics (see polymer electrolyte, [0017). Cho and Kim are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte of modified Cho with the compound represented by Formula 1-3 of Lee in order to improve high-temperature swelling characteristics.
Regarding claim 21, modified Cho discloses all claim limitations set forth above, but does not explicitly disclose a lithium secondary battery:
wherein the oligomer comprises a compound represented by Formula 1-4:
[Formula 1-4]

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


wherein, in Formula 1-4, n4 is an integer of 1 to 20,000.
The addition of two methacrylate groups, the compound including six methacrylate groups, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Amendment
The declaration under 37 CFR 1.132 filed 03 November 2022 is sufficient to overcome the rejection of claim(s) 12–17 based upon Yushin.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6–11, and 18–21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725